Citation Nr: 0522482	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to June 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 
decision of the Reno Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, denied service 
connection for PTSD.  In the same decision, the RO increased 
the rating for service-connected residuals of a closed head 
injury, with mental disorder due to general medical 
condition, to 70 percent; declined to reopen a claim of 
service connection for temporomandibular joint disorder on 
the ground that new and material evidence had not been 
received; and denied service connection for rib cage pain, 
left shoulder pain, and low back pain.  In her notice of 
disagreement, the veteran expressly limited her appeal to the 
matter of service connection for PTSD.  Accordingly, that is 
the only issue before the Board.  The veteran appeared for an 
informal conference before a Decision Review Officer (DRO) in 
February 2003.  A summary of the conference, including agreed 
upon actions, is of record.  This case was before the Board 
in February 2004, when it was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  Service medical records reveal diagnosis of acute organic 
brain syndrome, secondary to closed head trauma that the 
veteran sustained in a motor vehicle accident while on active 
duty in December 1980.

2.  A preponderance of the competent evidence is against a 
finding that the veteran has PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

The veteran was provided VCAA notice in December 2000 
correspondence (prior to the rating on appeal) from the RO, 
in a statement of the case (SOC) issued in March 2003, in 
additional correspondence from the RO in February 2004, and 
in a supplemental SOC (SSOC) issued in April 2005.  She was 
notified (in the December 2000 correspondence, in the April 
2002 decision, in the SOC, in the February 2004 
correspondence, and in the SSOC) of everything required, and 
has had ample opportunity to respond or supplement the 
record.  Specifically, the March 2003 SOC, the February 2004 
correspondence, and the April 2005 SSOC informed her of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate her 
claim.  The case was reviewed de novo subsequent to the 
notice, and the veteran has had ample opportunity to respond 
or supplement the record.  

Regarding content of notice, the April 2002 decision, the 
SOC, the February 2004 correspondence, and the SSOC informed 
the veteran of what the evidence showed.  She was advised by 
the SOC, the correspondence, and the SSOC that VA would make 
reasonable efforts to help her get pertinent evidence, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The SOC, the 
correspondence, and the SSOC advised her of what the evidence 
must show to establish service connection for PTSD; and those 
documents advised the veteran of what information or evidence 
VA needed from her.  The RO asked her to submit, or provide 
releases for VA to obtain, any pertinent records.  She was 
expressly asked to provide VA "with any additional evidence 
or information you may have pertaining to your appeal."  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in February 2004.  The development, to include a 
VA examination with medical opinions, has been completed and 
the additional evidence was considered by the RO.  A DRO 
reviewed the claim de novo (see March 2003 SOC).  VA has 
obtained all identified records that could be obtained.  
Evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that service connection for 
PTSD is warranted due to stressors she experienced while on 
active duty, including:  1) a hometown neighbor was killed 
when an Air Force transport plane he was aboard crashed in 
Turkey; 2) she was "the duty officer when a major kill[ed] 
his wife and her lover;" 3) she was assigned to provide 
abortion counseling to women, and although she requested 
dismissal from such duty due to her religious beliefs, she 
was told she would be subject to court-martial for if she 
failed to provide the counseling; and 4) while stationed in 
Greenland she received an emergency telephone call for air 
search and rescue, and tried to get coordinates from the 
civilian pilot of the downed airplane, but "[a]fter 40 
minutes of trying to keep him online the signal faded[, and] 
the pilot and crew are never rescued;" 5) she was sent to 
the barracks of a contract worker who failed to report for 
work, and when she arrived she found a cigarette burning by 
the bedside and a "burnt body outline" on the bed (the 
veteran reports that a coroner determined it was "death by 
spontaneous combustion;" 6) she found a fellow serviceman in 
a "pool of blood" after he reportedly cut his wrists after 
learning that his wife was having an affair; 7) one of her 
closest family friends died unexpectedly from a heart attack; 
8) she and her fiancée were about to board a plane to fly 
home to visit her family, but at the last minute they sold 
their seats to another couple, and the plane crashed while 
landing in Chicago, killing everyone on board; 9) on a least 
two occasions, she was part of a notification team that 
informed families of the death of a serviceman; 10) she 
witnessed a murder (apparently on a highway) while traveling 
home from an Air Force recruiting trip; and 11) while 
recuperating in the hospital from injuries she sustained in a 
December 1980 motor vehicle accident, she ran for help after 
finding another patient who had collapsed; the patient was in 
critical condition by the time help arrived, and the veteran 
"was devastated" when she learned that the patient died a 
few hours later; 12) she witnessed, and was the victim of, 
several incidents involving sexual innuendo, harassment, and 
coercion during her active duty.  

The service medical records establish that the veteran 
sustained head injuries in an automobile accident while on 
active duty in December 1980.  The records document her 
hospital course for the injuries she sustained in the 
accident, and show a diagnosis of acute organic brain 
syndrome, secondary to closed head trauma due to the 
automobile accident.  The service medical records are 
negative for complaints or treatment of any disorder of a 
psychiatric nature.  

Service personnel records reflect that the veteran's military 
occupational specialty was "Public Affairs Officer."  The 
service records include Air Force performance evaluation 
reports (AF Form 707) related to the veteran's duties as her 
squadron's advertising and publicity officer.  The 
performance evaluations indicate that she "meets 
standards," or was rated "above average" and "well above 
standard" in all evaluated areas.  The only exception is 
shown in a report of her performance from late-October 1980 
to late-February 1981, wherein the veteran's "adaptability 
to stress" was evaluated as "below standard."  The 
evaluator indicated that the veteran's ability to respond to 
stress was acceptable, but she had "some problems in dealing 
with unforeseen and unexpected problems."  The evaluator 
reported that despite complications and problems due to 
personnel changes, the veteran addressed herself to meeting 
mission requirements, but "things have been made more 
difficult due to an automobile accident that caused [the 
veteran] to miss a considerable amount of work."  The 
service personnel and medical records are entirely negative 
for any indication of combat or a stressor event.  

Postservice medical evidence includes an August 1981 report 
of VA examination showing diagnosis of "[p]ost traumatic 
syndrome secondary to motor vehicle accident in December 1980 
with resolving amotivational difficulties, dysphoria, and 
lapses of memory."  By a November 1981 rating decision, the 
veteran was awarded service connection for residuals of a 
closed head injury (currently rated 70 percent).  The 
postservice medical evidence shows that the veteran continues 
to be followed for symptoms related to the head trauma.  In 
the April 2002 rating decision now on appeal, the RO 
recharacterized the disability at issue as "residuals of a 
closed head injury with mental disorder due to general 
medical condition, competent," to reflect the nature of the 
service-connected disability as shown by the most recent 
medical evidence.  

On VA examination in August 1982, the examiner reported that 
the veteran's ability to describe the subjective sequelae of 
her head injury had improved, and the sequelae included 
emotional lability, problems with long term memory retention 
and decision making, and "single mindedness," (which the 
examiner interpreted as meaning a "one track mind").  The 
diagnosis was mild to moderate disturbances in attention, 
concentration, memory, and emotion control; but with no major 
intellectual, memory, or cognitive deficits.  Clinical 
findings and diagnoses shown on VA examinations in September 
1983 and May 1989 are essentially the same as those shown on 
August 1982 examination.  

In March 2000, the veteran underwent psychiatric evaluation 
by a Chief of Psychiatric Services at a VA medical facility.  
The psychiatrist noted that her evaluation of the veteran was 
based, among other things, on direct interviews with the 
veteran, review of the veteran's notes and biographical 
descriptions and comments, and review of several boxes of 
medical records and psychological testing reports.  The 
psychiatrist also reviewed the veteran's service personnel 
and medical records, as well as medical records pertaining to 
treatment the veteran received at a VA mental health clinic.  
It was noted that the veteran was seeking reevaluation of her 
psychiatric condition because her emotional, behavioral, 
social, occupational, and other areas of functioning had 
progressively become more impaired.  Regarding the veteran's 
service history, the examiner noted that the service records 
indicated she was "very effective" in discharging her 
duties.  It was noted that while the veteran was stationed in 
Greenland, she served as the Women's Liaison Officer, and in 
that capacity she dealt with abortion issues, and care of 
high-risk enlisted individuals and situations.  The examiner 
stated that veteran's performance evaluations in service 
"demonstrated good capacity in dealing [with] those 
stressors . . . ."  It was further noted that in 1981 
(following the December 1980 motor vehicle accident), the 
veteran was put on convalescence leave for 14 days, then 
placed on limited duties, and she was finally profiled out 
and discharged in June 1981.  Other than the December 1980 
motor vehicle accident, the March 2000 examination report is 
negative for complaints by the veteran, or descriptions by 
the psychiatrist, of any other stressor events in service.  

The psychiatrist reviewed the history of the December 1980 
automobile accident in detail, and reported that a "careful 
and exhaustive review of the [veteran's] medical records, 
employment records, history and personal notes, and overall 
social and industrial functioning indicated the [veteran's] 
gradual decline in global functioning."  It was reported 
that the veteran has multiple physical problems that 
aggravate her emotional and psychological condition, 
including chronic neck and temporomandibular pain, headaches, 
gallbladder and renal problems, chronic fatigue, shoulder 
pain, tinnitus, blurred vision, and numbness of the 
fingertips.  Examination revealed that the veteran was polite 
and cooperative, and she gave appropriate response to 
questions.  She was oriented to time, person, and place.  She 
denied symptoms of psychosis, hallucinations, and delusions.  
Cognitive problems that manifested soon after the December 
1980 accident included difficulty concentrating, decreased 
ability for planning or anticipating personal or social 
consequences, shifting focus of attention, decreased ability 
to prioritize or perform sequences of cognitive tasks, memory 
problems, decreased speed in information processing, easy 
distractibility, and difficulty in problem solving and 
ability to sustain effort.  The examiner reported that 
behavioral sequelae included a change in personality from 
"an outgoing, 'high achiever,' goal oriented, highly 
dependable and capable individual to someone who continues to 
struggle to maintain a structure and routine job."  The 
psychiatrist specifically noted that a "[c]areful review of 
documents indicated that there was a temporal association 
between the [December 1980] accident . . . and the onset of 
[the veteran's] emotional, mental, behavioral and physical 
problems."  The diagnoses were mental disorder due to 
general medical condition, post closed head trauma with 
cognitive and behavioral sequelae (non-psychotic organic 
brain syndrome), and personality disorder due to close head 
trauma.  

VA outpatient records dated from September 1999 through 
January 2001, signed by VA nurses and a VA physician who saw 
and treated the veteran on an outpatient basis, show 
diagnoses of PTSD.  The records generally indicate that the 
veteran is dealing with "continuing stressors that appear to 
be escalating for her."  A September 1999 outpatient report, 
signed by a nurse practitioner, shows diagnosis of "PTSD, 
secondary to [motor vehicle accident and] brain injury 
resulting in amnesia and loss of normal functioning."  
Outpatient records dated in October and November 2000, signed 
by a VA nurse, show primary diagnosis of organic affective 
syndrome and secondary diagnosis of PTSD.  A December 2000 
outpatient record, signed by a VA physician, indicates that 
the veteran was seen for follow-up care related to "head 
trauma/post concussive amnesia (1980) and PTSD . . . ."  A 
February 2001 outpatient report shows diagnosis of PTSD by a 
VA nurse.

The earliest medical record showing that the veteran reported 
stressors in service (other than the December 1980 automobile 
accident) is a March 2001 report of VA psychological 
evaluation.  During the evaluation, the veteran admitted to 
"a brief depression when stationed on an isolated duty in 
Greenland."  The examiner noted that the veteran "shared a 
rather vague, diffuse, story of witnessing a murder by the 
roadside in [Texas] in 1980," and the veteran appeared to 
carry a sense of shame and guilt for the death of a hospital 
roommate who collapsed and could not be revived despite the 
veteran's attempt to seek help.  The psychologist reported 
that testing was consistent with organic brain syndrome due 
to closed head trauma revealing patchy deficits and 
processing delays in cognitive functioning.  There also 
appeared to be some psychophysiological response, probably 
due to repressed depressive symptoms around loss and 
dependency issues.

In April 2001, the veteran underwent VA psychiatric 
evaluation by a board certified psychiatrist who also 
reviewed the veteran's claims folder in its entirety.  The 
veteran was neatly and cleanly dressed, and exhibited good 
hygiene and grooming.  Her mood was calm and friendly.  Her 
functioning was on an average level, which was noted as 
considerably lower that her original intellectual 
functioning.  She exhibited problems with short and long term 
memory.  She was able to abstract and conceptualize well in 
general, though she had a little difficulty with complex 
issues.  Her comprehension and judgment were good, as were 
her perception and coordination.  There was no impairment of 
thought processes or communication, except for some 
concretization with complex issues.  Her speech was goal 
oriented and logical, and she exhibited no inappropriate 
behavior.  As with the March 2000 report of examination, the 
April 2001 examination report is negative for complaints by 
the veteran, or descriptions by the psychiatrist, of any 
stressor events in service.  The veteran complained of 
cognitive impairments, changes in her personality, 
irritability, depression, attention problems, apathy, temper 
outbursts, and posttraumatic amnesia, with difficulty finding 
words at times.  The diagnoses were post trauma brain 
disorder, and mild to moderate (fluctuating) depression.  

An April 2003 VA outpatient record shows that the veteran 
complained to a VA physician of being subjected to sexual 
harassment during service, and she complained that she was 
forced to counsel women about abortions even though it was 
against her religion.  The veteran denied an exaggerated 
startle response, hyperalertness, nightmares, and avoidance 
behaviors, but she avoided large crowds.  She did not 
complain of recurrent and intrusive thoughts, or an inability 
to recall aspects of trauma.  The diagnosis was "mood 
disorder:  due to medical condition."  The physician 
expressly stated, "[i]n my opinion, [the veteran] does not 
meet the qualifications for diagnosis of PTSD."  However, a 
VA outpatient report dated approximately one week later 
indicates that the veteran reported all the alleged stressful 
events in service (as summarized above), and the VA examiner 
gave a primary diagnosis of "PTSD from several incidents and 
situations," and secondary diagnosis of "depression, 
starting in Greenland."  Similar diagnoses, and additional 
diagnoses of organic affective syndrome, are shown in VA 
outpatient records dated through January 2005.

In light of the conflicting psychiatric diagnoses shown in 
the postservice medical records, the Board remanded the case 
in February 2004, and requested that the veteran be afforded 
a psychiatric examination to determine "whether or not she 
has PTSD as the result of a verified stressor."  
Specifically, the psychiatrist was asked to "integrate the 
previous psychiatric findings and diagnoses with current 
findings to obtain a true picture of the nature of the 
veteran's psychiatric status."  The psychiatrist was further 
asked to make a specific determination as to whether the 
diagnostic criteria for a diagnosis of PTSD are satisfied, 
and opine whether the veteran has PTSD due to a stressor 
event in service.  

In March 2005, the veteran underwent VA psychiatric 
examination by the same board certified psychiatrist who 
examined her in April 2001.  The psychiatrist indicated that 
the claims folder, to include service medical records, was 
again reviewed in detail.  The veteran described the alleged 
stressful events in service, and the examiner reported that 
the symptoms the veteran described (as related to the 
stressful events) are those of depression, not PTSD, 
including bad dreams and excessive guilt.  The examiner 
reported that symptoms of depression began when the veteran 
was stationed in Greenland (and before the December 1980 
automobile accident), and the accident appeared to have 
aggravated the depression.  The psychiatrist also noted the 
March 2000 diagnosis of organic brain syndrome secondary to 
head trauma shown on examination by a Chief of Psychiatry 
Service, and the psychiatrist specifically noted that the 
Chief of Psychiatry Service who evaluated the veteran in 
March 2000 "was and is very sensitive to symptoms of PTSD."  

Examination revealed impairment of thought process with some 
concreteness of thinking.  There was no impairment of 
communication, and there were no delusions or hallucinations.  
She was cooperative and pleasant, and exhibited no 
inappropriate behavior.  She was oriented to person, place, 
time, and situation.  The examiner reported that although 
organic brain syndrome was present, there were no signs or 
symptoms of psychosis.  The December 1980 head trauma was 
noted to have resulted in cognitive impairments for the 
veteran, including problems with abstraction and 
comprehension.  The veteran continued to have posttraumatic 
amnesia, and concentration and attention problems were 
present.  Irritability, anxiety, and depression were present 
"as part of the head trauma."  

The psychiatrist reported that the veteran did not have any 
symptoms of re-experiencing.  The veteran described bad 
memories and dreams "about things from her work that she 
wishes she had done differently."  The examiner specifically 
noted that the dreams "are not the types of bad dreams seen 
in PTSD, but are instead related to depression."  There was 
no indication of avoidance or hyperarousal, and the examiner 
expressly noted that the veteran's "[c]oncentration 
problems, sleep problems, etc., can all be explained on the 
basis of Depression."  The diagnoses were post trauma brain 
disorder and major depression.  The psychiatrist reported:

[The veteran] does not have an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to others; she has not had a 
serious threat to her life or physical 
integrity, nor does she described [sic] 
another person who has recently been 
seriously injured or killed.  The motor 
vehicle accident that occurred in 1980 
resulted in amnesia around the event as 
well as spotty memory loss before the 
event.  In order for the accident to be 
an appropriate stressor, she must have a 
memory about it, and not an intellectual 
knowledge of it that is gained from 
others' descriptions of what happened.  

The diagnosis of PTSD is not confirmed in 
this diagnosis, nor has it been noted in 
previous [VA examinations].  The 
diagnosis of PTSD mentioned in the mental 
health clinic notes is not described, and 
symptoms of it are not listed.  Those 
symptoms that are listed are those of 
depression that appears to be increasing 
as she has ongoing difficulty keeping up 
with the demands on her job and of daily 
life.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

The law specifically limits awards of service connection to 
cases where disease or injury incurred or aggravated in 
service has resulted in a chronic disability.  See 
38 U.S.C.A. §§ 1110, 1131; and see Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A. § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit Court of Appeals 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The threshold (and, in essence, the only) matter that must be 
resolved in this appeal is whether or not the veteran has 
PTSD, the disability she seeks to have service connected.  If 
she does not have PTSD, she has not presented a valid claim 
of service connection.  See Brammer, supra, at 225.  
Existence or nonexistence of a medical disability is a 
question that requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  

A diagnosis of PTSD has been recorded by VA nurses, and at 
least one VA physician and psychologist, in the mental health 
clinic outpatient reports dated through January 2005.  
Significantly, those diagnoses of PTSD are the only such 
diagnoses of record.  However, the record does not show that 
the VA nurses, physician, and psychologist who reported the 
diagnosis of PTSD had access to the claims file, had the 
opportunity to review the veteran's medical history as 
evidenced by the claims folder, or were based on information 
other than the veteran's own self-recounted history.  No 
diagnosis of PTSD in the record is supported by a detailed 
description/discussion of the underlying stressor event and 
the constellation of symptoms supporting such diagnosis.

The diagnoses of PTSD in the record are contradicted by the 
findings and opinions of the VA Chief of Psychiatry Service 
who examined the veteran in March 2000 and the board 
certified psychiatrist who reviewed the veteran's claims file 
in April 2001 and March 2005, and thus was familiar with her 
entire medical/mental health history clinically documented.  
April 2001 and March 2005 opinions by the board certified 
psychiatrist emphatically indicate that the veteran does not 
currently have PTSD.  This psychiatrist reviewed the claims 
folder twice, including the medical records, clinical 
findings, and opinions of the other VA medical professionals 
who have seen and/or treated the veteran.  The opinion that 
the evidence does not support a diagnosis of PTSD is 
accompanied by a detailed explanation of the rationale, 
including an explanation why the symptoms shown are not those 
of PTSD but of another psychiatric disability (and the 
observation that the diagnoses of PTSD in the record are not 
accompanied by a listing of symptoms supporting such 
diagnosis). 

In weighing the respective medical opinions, the board 
certified psychiatrist's opinions, and the opinions of a VA 
Chief of Psychiatry Service, reflect a full review of all 
medical evidence of record and an explanation of the 
rationale for the opinions.  In contrast, the apparently 
conflicting opinions of other medical professionals of record 
are based on a medical history provided by the veteran 
herself, and are not accompanied by a detailed explanation of 
the rationale.  Accordingly, the Board finds that the 
opinions and diagnoses of PTSD in the record less probative 
than the opinions of the board certified psychiatrist and the 
VA Chief of Psychiatry Service that the veteran does not have 
PTSD.  

The preponderance of the evidence is against a finding that 
the veteran has PTSD.  The threshold requirement for 
establishing service connection for such disease is not met, 
and the claim must be denied.  

The undersigned also feels compelled to add the following (as 
clarifying information to the veteran).  Adjudicatory bodies 
of VA have recognized that the veteran has mental/psychiatric 
disability which originated in service, and have granted 
service connection for such disability (characterized as 
mental disorder due to medical condition).  This disability 
is rated under the same criteria (38 C.F.R. § 4.130, the 
General Rating Formula for Mental Disorders) as PTSD would be 
rated under if it was service-connected.  PTSD would not be 
afforded a separate rating because that would violate the 
prohibition against pyramiding.  See 38 C.F.R. § 4.14.  

What was presented in this claim in actuality is not a 
question of whether the veteran has psychiatric disability 
which should be service connected.  It is not in dispute that 
she has service connected mental impairment (and there is no 
indication that any psychiatric symptoms have been excluded 
in considering the rating for the service connected entity on 
the basis that they are attributed to co-existing psychiatric 
disability which is not service connected, such as PTSD).  
Instead, what was presented is a question of semantics, i.e., 
"What will the service connected disability be called?"  As 
to that question deference must be given to medical 
expertise.  See Espiritu, supra.  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply, as the preponderance of the evidence is 
against her claim.

ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


